COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-233-CV
 
IN RE MS. MORGAN                                                                RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s APetition
For Immediate Appeal Or Other Appropriate Relief,@ which
we construe as a petition for writ of mandamus, and is of the opinion that
relief should be denied.  Accordingly,
relator=s
petition is denied.
 
 
PER CURIAM
 
 
PANEL A: 
WALKER, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
July 6, 2007




    [1]See
Tex. R. App. P. 47.4.